DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 7/24/2020 has been entered and made of record.
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 22-24, canceled on 10/11/2022, are acknowledged by the examiner. 
Claims 1, 3, 5-9, 11, 15, and 17-18, amended on 10/11/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 17, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the Double Patenting rejections, the Applicant recognizes the double patenting rejection and has not filed a terminal disclaimer.  As a result, the Double Patenting rejection is maintained.
Regarding the claim objection, the amendment filed on 10/11/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the drawing objection, the amendment filed on 10/11/2022 addresses the issue for the virtual object. As a result, the drawing objection for the virtual object is withdrawn.  However, the argument for “the first coordinate”, “the second coordinate”, “the third coordinate”, and “the fourth coordinate”  is not persuasive. In the Remarks, the Applicant explains that “Applicant notes that FIGs. 1 and 2 show a relative displacement of the entity at multiple coordinates (first, second, third, fourth), FIGs. 3 and 4 show a relative displacement of the entity at multiple coordinates (first, second, third, fourth), and other FIGs. show still further positions at varied, multiple coordinates (first, second, third, fourth)” [Paragraph 1 on page 8 of the Remarks]. However, none of Figs. 1-4 shows any coordinate, neither in the three-dimensional space (i.e. x, y, z), nor in two-dimensional spaces (i.e. (x, y), (y, z) or (x, z)).  Hence, the Applicant’s argument is not persuasive.  As a result, the drawing objections for these limitation are maintained.
Regarding the 35 U.S.C. 112(a) rejection related to “iteratively adjusting, by the processing device, the offset value and the corresponding third coordinate” in claims 1-10 and 23-24, the amendment filed on 10/11/2022 does not address the issue.  As a result, the 35 U.S.C. 112(a) rejection is maintained.
Regarding the 35 U.S.C. 112(a) rejection for claim 8, the amendment filed on 10/11/2022 address the issue.  As a result, the 35 U.S.C. 112(a) rejection for claim 8 is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection for claims 17-22, the amendment filed on 10/11/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection for claims 17-22 is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection for claims 22-24, the amendment filed on 10/11/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection for claims 22-24 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection for claim 18, the amendment filed on 10/11/2022 address the issue.  As a result, the 35 U.S.C. 112(b) rejection for claim 18 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection for claim 20, the amendment filed on 10/11/2022 address the issue.  As a result, the 35 U.S.C. 112(b) rejection for claim 20 is withdrawn. Regarding the 35 U.S.C. 112(b) rejection for claims 23-24, the amendment filed on 10/11/2022 address the issue.  As a result, the 35 U.S.C. 112(b) rejection for claims 23-24 is withdrawn. 
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “The method described in paragraph [0009] of Maciocci describes a user selecting which of multiple physical structures in their field of view are to serve as an "anchor" onto which the virtual object is to be projected. In contrast, independent claims 1 and 11 as presented herein require displaying the virtual object, and then determining whether an end-effector (e.g., the user's finger, a pointer, etc.) that is physically positioned by a viewer is at the actual, intended "first" location of the virtual object (with respect to the viewer) or at some other, "second" point that is different from that "first" intended point. The viewer in Maciocci is pointing to the physical location of a physical object in their field of view, not to the viewer's perceived location of a virtual object in a virtual environment.” [Paragraph 1 on page 12 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument. It is noted that the current claim set does not mention the virtual object.  Hence the Applicant’s argument related to the virtual object’s features is irrelevant.   
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.         Claims 11, 15, 17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over related claims of the U.S. Patent 10,623,721 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patent 10,623,721 B2 to meet the limitations claimed in the co-pending applications.  Table 1 shows comparisons between the instant claims and the US Patent 10,623,721 B2 claims.
Table 1: Comparison of claims in the instant Application 16/810,370 vs. the U.S. Patent 10,623,721 B2.
Instant Application 16/810,370 
U.S. Patent 10,623,721 B2 
11. A method, comprising:  Page 45Attorney Docket No. Atheer.375CON2 PATENT 
displaying, by a display, a virtual object to a viewer at a first coordinate in an augmented reality environment or a virtual reality environment; determining, by a processing device, that an end-effector interacting with the virtual object is pointing to a second coordinate in the augmented reality environment or the virtual reality environment, wherein the second coordinate is different than the first coordinate; determining, by the processing device, a difference between the first coordinate where the virtual object is located and the second coordinate where the end-effector is pointing to; 
determining, by the processing device, a third coordinate in the augmented reality environment or the virtual reality environment, wherein the third coordinate is the first coordinate adjusted by the difference; 




displaying, by the display, the virtual object at the third coordinate.
11. A method, comprising:defining, by a processing device, a first coordinate in an augmented reality environment or a virtual reality environment;displaying, by a display, a first virtual object to a viewer at the first coordinate;
determining, by the processing device, that an end-effector interacting with the first virtual object is pointing to a second coordinate in the augmented reality environment or the virtual reality environment, wherein the second coordinate is different than the first coordinate;
determining, by the processing device, a difference between the first coordinate where the first virtual object is located and the second coordinate where the end-effector is pointing to;
determining, by the processing device, a third coordinate in the augmented reality environment or the virtual reality environment, wherein the third coordinate is the first coordinate of the first coordinate adjusted by the determined difference;
generating a second virtual object;
defining, by the processing device, a fourth coordinate to display the second virtual object to the viewer in the augmented reality environment or the virtual reality environment, wherein the fourth coordinate is based on the determined difference; and
displaying, by the display, the first virtual object at the third coordinate and the second virtual object at the fourth coordinate.
Fateh et al. (US Patent 10,623,721 B2) further meets the different claim limitations as follow:
in an augmented reality environment or a virtual reality environment ((i.e. display the second virtual object to the viewer in the augmented reality environment or the virtual reality environment) [Fateh: claim 11].
15. The method of claim 11, further comprising sensing a viewer indication of the virtual object.  
15. The method of claim 11, further comprising sensing a viewer first indication of the first virtual object and a viewer second indication of the second virtual object.
17. An apparatus comprising: a three-dimensional (3D) display operable to output a virtual object at a first coordinate in 3D space to at least a first eye of a viewer; 




a sensor configured to detect a location of an end-effector in the 3D space interacting with the virtual object at the first coordinate relative to at least the first eye; 




a processing device coupled to the 3D display and the sensor, wherein the processing device is operable to: determine that the end-effector is pointing to a second coordinate on the 3D display that is different than the first coordinate where the virtual object is displayed; 






determine a difference between the first coordinate where the virtual object is located and the second coordinate where the end-effector is pointing to on the 3D display; 



determine a third coordinate in the 3D space that is the first coordinate adjusted by thePage 47Attorney Docket No. Atheer.375CON2 PATENT difference so that the viewer perceives the virtual object as being located at the first coordinate on the 3D display, wherein the 3D display is to display the virtual object at the third coordinate on the 3D display. 
17. An apparatus comprising:
a first three-dimensional (3D) display operable to output a virtual object at a first coordinate in a 3D space to a first eye of a viewer;
a second 3D display operable to output the virtual object at a second coordinate in the 3D space to a second eye of the viewer, wherein the first coordinate is different than the second coordinate;
a first sensor configured to measure a difference between a location of an end-effector in the 3D space interacting with the virtual object at the first coordinate relative to the first eye of the viewer;
a second sensor configured to measure a difference between the location of the end-effector in the 3D space interacting with the virtual object at the second coordinate relative to the second eye of the viewer; and
a processing device coupled to the first 3D display, the second 3D display, the first sensor, and the second sensor, wherein the processing device is operable to:
determine that the end-effector is pointing to a third coordinate on the first 3D display that is different than the first coordinate where the virtual object is displayed at a first point in time;
determine that the end-effector is pointing to a fourth coordinate on the second 3D display that is different than the second coordinate where the virtual object is displayed at the first point in time;
determine a first difference between the first coordinate where the virtual object is located and the third coordinate where the end-effector is pointing to on a first display;
determine a second difference between the second coordinate where the virtual object is located and the fourth coordinate where the end-effector is pointing to on a second display;
determine a fifth coordinate in the 3D space that is the first coordinate adjusted by the first difference so that the viewer perceives the virtual object as being located at the first coordinate on the first 3D display, wherein the first 3D display is to display the virtual object at the fifth coordinate on the first 3D display at a second point in time; and
determine a sixth coordinate in the 3D space that is the second coordinate adjusted by the second difference so that the viewer perceives the virtual object as being located at the second coordinate on the second 3D display, wherein the second 3D display is to display the virtual object at the sixth coordinate on the second 3D display at the second point in time.
Fateh et al. (US Patent 10,623,721 B2) further meets the different claim limitations as follow:
the 3D display ((i.e. the end-effector is pointing to a third coordinate on the first 3D display) [Fateh: claim 17].
19. The apparatus of claim 17, wherein the 3D display comprises a see-through display.
19. The apparatus of claim 17, wherein the first 3D display or the second 3D display comprises a see-through display.
20. The apparatus of claim 17, wherein the  sensor comprises an imager.
20. The apparatus of claim 17, wherein the first sensor or the second sensor comprises an imager.


Objections 
Claim 4 is objected.  The limitation “a second two dimensional coordinate” should be read “a second two-dimensional coordinate”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first coordinate”, “a second coordinate”, “a third coordinate”, and “a fourth coordinate” must be shown or the feature must be canceled from the claims 1-11, 15, 17-21.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11, 15, and 17-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, “a first coordinate”, “a second coordinate”, “a third coordinate”, and “a fourth coordinate” are only mentioned in the claims but none of them are mentioned in the specification. Claim 4 further defines “wherein the first coordinate is a first two-dimensional coordinate and the second coordinate is a second two dimensional coordinate.”   It is noted that the 3D space can have infinite number of two-dimensional planes, hence there are infinite two-dimensional coordinates.  It is also noted that the 3D space can have at least three orthogonal two-dimensional planes, which are x-y plane, x-z plane, and y-z plane. It is not clear from neither the specification not the claims whether the first coordinate and the second  coordinate  belong to one of these planes or something else.  The third coordinate and the fourth coordinate are further defined based on the first coordinate and the second coordinate.  Hence, the specification does not satisfy the written description requirement for limitations the “first coordinate”, the “second coordinate”, the “third coordinate”, and “the fourth coordinate”. It is not enough information for one skilled in the art could write a program or implement these limitations in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement.
Claims 1-10 and 23-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. In the amendment filed on 1/25/2022, the Applicant replaced “adjusting” by “updating” and mentioned that the feature “iteratively updating, by the processing device, the offset value and the corresponding third coordinate” is supported by a paragraph [0088] of the specification.  However, neither the paragraph [0088] nor the Fig. 5 mentioned “the offset value and the corresponding third coordinate”. As a result, the claim limitation “iteratively updating, by the processing device, the offset value and the corresponding third coordinate” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	          This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over, Maciocci et al. (European Patent Application EP 3 654146 A1) (“Maciocci”), in view of Ohki (CA Application CA 2,254,344 A1), (“Ohki”).
Regarding claim 1, Maciocci meets the claim limitations as follow.
A method (i.e. methods) [Maciocci: para. 0001], comprising: displaying (i.e. displaying) [Maciocci: para. 0004], by a display (i.e. a head mounted display) [Maciocci: para. 0004], an entity at a first coordinate ((i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]) in a 3D space (i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007] to a viewer (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004]; determining (i.e. capturing) [Maciocci: para. 0004], by a sensor (i.e. capturing spatial data with a body mounted sensor array) [Maciocci: para. 0004], that an end-effector controlled by the viewer and interacting with the entity at a first point in time ((i.e. gesture corresponding to a user input confirming the first input, and anchoring the virtual object to the selected anchor surface) [Maciocci: para. 0009]; (i.e. receiving the first input indicating a first anchor surface in the captured image comprises detecting a first predetermined gesture made by the wearer corresponding to a command to designate a surface within the captured image as an anchor surface) [Maciocci: claim 25]) is pointing to a second coordinate ((i.e. In a further embodiment, either of the first or second detected predetermined gestures may include the user pointing to a surface in the captured image) [Maciocci: para. 0009]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]) in the 3D space (i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007] that is different than the first coordinate (i.e. receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface) [Maciocci: para. 0004] where the entity is displayed ((i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]); determining (i.e. calculating) [Maciocci: para. 0004], by a processing device ((i.e. processor) [Maciocci: para. 0010]; (i.e. a processor) [Maciocci: para. 0011]), an offset value (i.e. distance) [Maciocci: para. 0004] between the first coordinate where the entity is located and the second coordinate where the end-effector is pointing to ((i.e. the second anchor surface corresponds to a second surface located in the image and the first and second surfaces may be different, calculating parameters including distance and orientation with respect to the body mounted camera that corresponds to the second anchor surface) [Maciocci: para. 0004]; (i.e. For example, a user may point to a virtual object 14 with a finger 3705, and the camera system of the head mounted display may determine a vector from the head mounted or body mounted camera 3708 to the user's finger 3705 and from the finger 3705 to the virtual object 14. Using this vector, the processor may generate an input device virtual object) [Maciocci: para. 0265; Fig. 37]; (i.e. A distance to the recognized object within the image may be determined from data gathered from a stereo image and/or a distance sensor) [Maciocci: para. 0025]; (i.e. determining a distance to and orientation of various surfaces may be accomplished by each device being worn by a number of users so that a displayed virtual object is seen by each user from the perspective appropriate for each user) [Maciocci: para. 0025] – Note: Maciocci discloses that his system can calculate a distance (i.e. an offset) between two locations based on the captured data from cameras and sensors), wherein the offset value indicates a difference between the first coordinate and the second coordinate ((i.e. calculating parameters including distance and orientation with respect to the body mounted camera that corresponds to the standby location, and displaying the virtual object at the standby location. In a further embodiment, the standby location may be displayed as free floating on a display, in which the virtual object appears on the display as movable and unconnected to surfaces in the image as the user turns his/her head and moves.) [Maciocci: para. 0007]; (i.e. A distance to the recognized object within the image may be determined from data gathered from a stereo image and/or a distance sensor) [Maciocci: para. 0025]; (i.e. determining a distance to and orientation of various surfaces may be accomplished by each device being worn by a number of users so that a displayed virtual object is seen by each user from the perspective appropriate for each user) [Maciocci: para. 0025] – Note: Maciocci discloses that his system can calculate a distance (i.e. an offset) between two locations based on the captured data); displaying (i.e. displaying) [Maciocci: para. 0004], by the display (i.e. a head mounted display) [Maciocci: para. 0004], the entity (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004] at a third coordinate ((i.e. Further operations may include receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface) [Maciocci: para. 0004, Abstract]; (i.e. user may add another virtual object and anchor the additional virtual object on a third anchor surface) [Maciocci: para. 0105]) in the 3D space (i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007], wherein the third coordinate is the first coordinate adjusted by the offset value ((i.e. displaying the virtual object so the virtual object appears to the user to be anchored to the selected second anchor surface and moved from the first anchor surface) [Maciocci: para. 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]); andin response to the end-effector pointing to a fourth coordinate (i.e. the user enters a predefined specific input to move the virtual object 14 to another anchor surface) [Maciocci: para. 0033] in the 3D space (i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007] that is not the third coordinate (i.e. specific input to move the virtual object 14 to another anchor surface) [Maciocci: para. 0033], iteratively updating (i.e. continuously updating) [Maciocci: para. 0004], by the processing device ((i.e. processor) [Maciocci: para. 0010]; (i.e. a processor) [Maciocci: para. 0011]), the offset value and the corresponding third coordinate that the entity is displayed at until the end-effector points to the first coordinate (i.e. In an embodiment, the method may include continuously updating the display of the generated virtual object so the virtual object appears anchored to the selected first 
Maciocci does not explicitly disclose the following claim limitations (Emphasis added).
A method, comprising: displaying, by a display, an entity at a first coordinate in a 3D space to a viewer; determining, by a sensor, that an end-effector controlled by the viewer and interacting with the entity at a first point in time is pointing to a second coordinate in the 3D space that is different than the first coordinate where the entity is displayed; determining, by a processing device, an offset value between the first coordinate where the entity is located and the second coordinate where the end-effector is pointing to, wherein the offset value indicates a difference between the first coordinate and the second coordinate; displaying, by the display, the entity at a third coordinate in the 3D space, wherein the third coordinate is the first coordinate adjusted by the offset value; and
in response to the end-effector pointing to a fourth coordinate in the 3D space that is not the third coordinate, iteratively updating, by the processing device, the offset value and the corresponding third coordinate that the entity is displayed at until the end-effector points to the first coordinate.
However, in the same field of endeavor Ohki further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the third coordinate is the first coordinate adjusted by the offset value (i.e. obtaining third coordinates on a three-dimensional coordinate system corresponding to the first image at a synthesis position for synthesizing an object with the first image) [Ohki: page 11, paragraph 1]; and
(i.e. obtaining fourth coordinates on a three-dimensional coordinate system corresponding to the second image by applying the coordinate transform functions to the third coordinates) [Ohki: page 11, paragraph 1],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci with Ohki to program the system to detect coordinates of the virtual objects.  
Therefore, the combination of Maciocci with Ohki will enable the system to adjust the location and/or orientation of the virtual objects to provide an immersive virtual or augmented reality experience [Maciocci: para. 0033].

Regarding claim 2, Maciocci meets the claim limitations as set forth in claim 1.Maciocci further meets the claim limitations as follow.
The method of claim 1 (i.e. methods) [Maciocci: para. 0001], wherein the display comprises a stereo display pair (i.e. The display 540 may be configured
in a monocular or stereo (i.e., binocular)) [Maciocci: para. 0079].

Regarding claim 10, Maciocci meets the claim limitations as set forth in claim 1.
Maciocci further meets the claim limitations as follow.
The method of claim 1 (i.e. methods) [Maciocci: para. 0001], further comprises sensing ((i.e. sensing) [Maciocci: para. 0077]; (i.e. detecting) [Maciocci: para. 0009]) at least one of a posture or a gesture of the viewer (i.e. detecting a second predetermined gesture) [Maciocci: para. 0009].

Regarding claim 11, Maciocci meets the claim limitations as follow.
A method (i.e. methods) [Maciocci: para. 0001], comprising: displaying (i.e. displaying) [Maciocci: para. 0004], by a display (i.e. a head mounted display) [Maciocci: para. 0004], an entity at a first coordinate ((i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]) in an augmented reality environment or a virtual reality environment ((i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007]; (i.e. a three-dimensional virtual reality type) [Maciocci: para. 0249]) to a viewer (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004]; determining (i.e. capturing) [Maciocci: para. 0004], by a sensor (i.e. capturing spatial data with a body mounted sensor array) [Maciocci: para. 0004], that an end-effector controlled by the viewer and interacting with the entity at a first point in time ((i.e. gesture corresponding to a user input confirming the first input, and anchoring the virtual object to the selected anchor surface) [Maciocci: para. 0009]; (i.e. receiving the first input indicating a first anchor surface in the captured image comprises detecting a first predetermined gesture made by the wearer corresponding to a command to designate a surface within the captured image as an anchor surface) [Maciocci: claim 25]) is pointing to a second coordinate ((i.e. In a further embodiment, either of the first or second detected predetermined gestures may include the user pointing to a surface in the captured image) [Maciocci: para. 0009]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]) in the augmented reality environment or the virtual reality environment ((i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007] ; (i.e. a three-dimensional virtual reality type) [Maciocci: para. 0249]), wherein the second coordinate is different than the first coordinate (i.e. receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface) [Maciocci: para. 0004] where the entity is displayed ((i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]); determining (i.e. calculating) [Maciocci: para. 0004], by a processing device ((i.e. processor) [Maciocci: para. 0010]; (i.e. a processor) [Maciocci: para. 0011]), an offset value (i.e. distance) [Maciocci: para. 0004] between the first coordinate where the entity is located and the second coordinate where the end-effector is pointing to ((i.e. the second anchor surface corresponds to a second surface located in the image and the first and second surfaces may be different, calculating parameters including distance and orientation with respect to the body mounted camera that corresponds to the second anchor surface) [Maciocci: para. 0004]; (i.e. For example, a user may point to a virtual object 14 with a finger 3705, and the camera system of the head mounted display may determine a vector from the head mounted or body mounted camera 3708 to the user's finger 3705 and from the finger 3705 to the virtual object 14. Using this vector, the processor may generate an input device virtual object) [Maciocci: para. 0265; Fig. 37]; (i.e. A distance to the recognized object within the image may be determined from data gathered from a stereo image and/or a distance sensor) [Maciocci: para. 0025]; (i.e. determining a distance to and orientation of various surfaces may be accomplished by each device being worn by a number of users so that a displayed virtual object is seen by each user from the perspective appropriate for each user) [Maciocci: para. 0025] – Note: Maciocci discloses that his system can calculate a distance (i.e. an offset) between two locations based on the captured data from cameras and sensors), wherein the offset value indicates a difference between the first coordinate and the second coordinate ((i.e. calculating parameters including distance and orientation with respect to the body mounted camera that corresponds to the standby location, and displaying the virtual object at the standby location. In a further embodiment, the standby location may be displayed as free floating on a display, in which the virtual object appears on the display as movable and unconnected to surfaces in the image as the user turns his/her head and moves.) [Maciocci: para. 0007]; (i.e. A distance to the recognized object within the image may be determined from data gathered from a stereo image and/or a distance sensor) [Maciocci: para. 0025]; (i.e. determining a distance to and orientation of various surfaces may be accomplished by each device being worn by a number of users so that a displayed virtual object is seen by each user from the perspective appropriate for each user) [Maciocci: para. 0025] – Note: Maciocci discloses that his system can calculate a distance (i.e. an offset) between two locations based on the captured data); displaying (i.e. displaying) [Maciocci: para. 0004], by the display (i.e. a head mounted display) [Maciocci: para. 0004], the entity (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004] at a third coordinate ((i.e. Further operations may include receiving a second input indicating a second anchor surface within the captured image that is different from the first anchor surface) [Maciocci: para. 0004, Abstract]; (i.e. user may add another virtual object and anchor the additional virtual object on a third anchor surface) [Maciocci: para. 0105]) in the augmented reality environment or the virtual reality environment ((i.e. three dimensional model data for a virtual object, three dimensional data for an anchoring surface, three dimensional data for an anchoring point, three dimensional depth data, and three dimensional distance data) [Maciocci: para. 0007] ; (i.e. a three-dimensional virtual reality type) [Maciocci: para. 0249]), wherein the third coordinate is the first coordinate adjusted by the offset value ((i.e. displaying the virtual object so the virtual object appears to the user to be anchored to the selected second anchor surface and moved from the first anchor surface) [Maciocci: para. 0004]; (i.e. The virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor) [Maciocci: para. 0045]); and
displaying (i.e. displaying) [Maciocci: para. 0004], by the display (i.e. a head mounted display) [Maciocci: para. 0004], the entity at the third coordinate (i.e. displaying the virtual object at the standby location) [Maciocci: para 0007].
Maciocci does not explicitly disclose the following claim limitations (Emphasis added).
A method, comprising: displaying, by a display, an entity to a viewer at a first coordinate in an augmented reality environment or a virtual reality environment; Page 3 of 10determining, by a processing device, that an end-effector controlled by the viewer and interacting with the entity is pointing to a second coordinate in the augmented reality environment or the virtual reality environment, wherein the second coordinate is different than the first coordinate; determining, by the processing device, a difference between the first coordinate where the entity is located and the second coordinate where the end-effector is pointing to; determining, by the processing device, a third coordinate in the augmented reality environment or the virtual reality environment, wherein the third coordinate is the first coordinate adjusted by the difference; and displaying, by the display, the entity at the third coordinate.
However, in the same field of endeavor Ohki further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. third coordinates) [Ohki: page 11, paragraph 1] (i.e. third coordinates on a three-dimensional coordinate system corresponding to the first image at a synthesis position for synthesizing an object with the first image) [Ohki: page 11, paragraph 1](i.e. third coordinates) [Ohki: page 11, paragraph 1].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci with Ohki to program the system to detect coordinates of the virtual objects.  
Therefore, the combination of Maciocci with Ohki will enable the system to adjust the location and/or orientation of the virtual objects to provide an immersive virtual or augmented reality experience [Maciocci: para. 0033].

Regarding claim 15, Maciocci, Ohki, and Kezele meets the claim limitations as set forth in claim 11.Kezele further meets the claim limitations as follow.
The method of claim 11 (i.e. methods) [Maciocci: para. 0001], further comprising sensing ((i.e. sensing) [Maciocci: para. 0077]; (i.e. detecting) [Maciocci: para. 0009])  a viewer indication of the entity ((i.e. detecting a second predetermined gesture) [Maciocci: para. 0009]; (i.e. receiving a third input indicating a standby location for the virtual object) [Maciocci: para. 0007]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (European Patent Application EP 3 654146 A1) (“Maciocci”), in view of Ohki (CA Application CA 2,254,344 A1), (“Ohki”), in view of Kezele et al. (US Patent 10,198,865 B2), (“Kezele”).

Regarding claim 4, Maciocci meets the claim limitations as set forth in claim 1.Maciocci further meets the claim limitations as follow.
The method of claim 1 (i.e. methods) [Maciocci: para. 0001], wherein the first coordinate is a first two-dimensional coordinate and the second coordinate is a second two dimensional coordinate.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the first coordinate is a first two-dimensional coordinate and the second coordinate is a second two dimensional coordinate.
However, in the same field of endeavor Kezele further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first coordinate is a first two-dimensional coordinate and the second coordinate is a second two dimensional coordinate (i.e. the left and right views of a virtual optical see-through (OST) head-mounted display (HMD) consists of modeling left and right calibration matrices that define 3D-2D point correspondences between the 3D coordinates of a reference object in a world coordinate system) [Kezele: col. 14, line 24-28].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Kezele to program the system to detect coordinates of the virtual objects.  
Therefore, the combination of Maciocci and Ohki with Kezele will enable the system to adjust the location and/or orientation of the virtual objects to provide an immersive virtual or augmented reality experience [Maciocci: para. 0033].

Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci et al. (European Patent Application EP 3 654146 A1) (“Maciocci”), in view of Ohki (CA Application CA 2,254,344 A1), (“Ohki”), in view of Miller (US Patent 8,467,133 B2) (“Miller”).

Regarding claim 3, Maciocci meets the claim limitations as set forth in claim 1.Maciocci further meets the claim limitations as follow.
The method of claim 1 (i.e. methods) [Maciocci: para. 0001], further comprising: displaying the entity at a first location (i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004] of a stereo display pair (i.e. The display 540 may be configured
in a monocular or stereo (i.e., binocular)) [Maciocci: para. 0079] for a first eye; and Page 2 of 11displaying the entity in a second location (i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004] the stereo display pair (i.e. The display 540 may be configured
in a monocular or stereo (i.e., binocular)) [Maciocci: para. 0079] for a second eye.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising: displaying the entity at a first location of a stereo display pair for a first eye; and displaying the entity in a second location of the stereo display pair for a second eye.
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. displayed to the viewer’s left eye) [Miller: col. 9, line 35]; (i.e. the augmented reality glasses may include a lens 818 for each eye of the wearer) [Miller: col. 53, line 61-63]); and ((i.e. displayed to the viewer’s right eye) [Miller: col. 9, line 37]; (i.e. the augmented reality glasses may include a lens 818 for each eye of the wearer) [Miller: col. 53, line 61-63]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to display the virtual object for each eye.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the user to immersive in a virtual reality or augmented reality experience [Maciocci: para. 0033].

Regarding claim 5, Maciocci and Ohki meet the claim limitations as set forth in claim 1.Maciocci further meets the claim limitations as follow.
The method of claim 1 (i.e. methods) [Maciocci: para. 0001], further comprising:
displaying the entity at a first location (i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004] to a first eye of the viewer  but not a second eye of the viewer; and 
displaying the entity at a second location (i.e. displaying a virtual object such that the virtual object appears anchored to the selected first anchor surface) [Maciocci: 0004] to the second eye of the viewer  but not the first eye of the viewer.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising:  displaying the entity at a first location to a first eye of the viewer but not a second eye of the viewer; and displaying the entity at a second location to the second eye of the viewer but not the first eye of the viewer. 
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] the entity at a first location ((i.e. a placement position for the content within a field of view of the optical assembly) [Miller: col. 210, line 51-52]; (i.e. in the wearer's field of view) [Miller: col. 88, line 43-44]; (i.e. the position and/or alignment of the projected display to the wearer of the eyepiece may be adjustable in position) [Miller: col. 42, line 67 – col. 43, line 2]; (i.e. a placement position for the content within a field of view of the optical assembly) [Miller: col. 210, line 51-52]; (i.e. in the wearer's field of view) [Miller: col. 88, line 43-44]) to a first eye of the viewer ((i.e. displayed to the viewer’s left eye) [Miller: col. 9, line 35]; (i.e. the augmented reality glasses may include a lens 818 for each eye of the wearer) [Miller: col. 53, line 61-63])  but not a second eye of the viewer (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17]; and displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] the entity at a second location ((i.e. a placement position for the content within a field of view of the optical assembly) [Miller: col. 210, line 51-52]; (i.e. in the wearer's field of view) [Miller: col. 88, line 43-44]; (i.e. the position and/or alignment of the projected display to the wearer of the eyepiece may be adjustable in position) [Miller: col. 42, line 67 – col. 43, line 2]; (i.e. a placement position for the content within a field of view of the optical assembly) [Miller: col. 210, line 51-52]; (i.e. in the wearer's field of view) [Miller: col. 88, line 43-44]) to the second eye of the viewer ((i.e. displayed to the viewer’s right eye) [Miller: col. 9, line 37]; (i.e. the augmented reality glasses may include a lens 818 for each eye of the wearer) [Miller: col. 53, line 61-63]) but not the first eye of the viewer (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to implement the vergence method of Miller.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the system to independent control the view for each eye [Miller: col. 205, line 4-17].

Regarding claim 6, Maciocci and Ohki meet the claim limitations as set forth in claim 5.Maciocci further meets the claim limitations as follow.
The method of claim 5 (i.e. methods) [Maciocci: para. 0001], further comprising displaying the entity (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004] simultaneously to the first eye and the second eye.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 5, further comprising displaying the entity simultaneously to the first eye and the second eye. 
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] the entity simultaneously to the first eye and the second eye ((i.e. It is to be understood that the vergence method embodiments include the placement of a virtual image for one of the user's eyes or for both of the user's eyes. In some embodiments, one virtual image is provided to the user's left eye and a different virtual image is provided to the user's right eye. This would allow, for example, providing a virtual image or images to one eye while acquiring information from the other eye for sighting. In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous) [Miller: col. 205, line 4-14]; (i.e. a pair of glasses, with the projected image of an Internet web browser provided through the glasses while retaining the ability to simultaneously view at least portions of the surrounding real environment) [Miller: col. 107, line 53-56]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to implement the vergence method of Miller.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the system to independent control the view for each eye [Miller: col. 205, line 4-17].

Regarding claim 7, Maciocci and Ohki meet the claim limitations as set forth in claim 5.Maciocci further meets the claim limitations as follow.
The method of claim 5 (i.e. methods) [Maciocci: para. 0001], further comprising displaying the entity (i.e. displaying the virtual object so the virtual object appears to the user) [Maciocci: para. 0004] sequentially to the first eye and the second eye.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 5, further comprising displaying the entity sequentially to the first eye and the second eye. 
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] the entity (i.e. virtual images of various objects which are located at various distances from the user are displayed) [Miller: col. 205, line 21-23; col. 210, line 29-67] sequentially (i.e. In embodiments, there may be a series of steps) [Miller: col. 4, line 30-31] to the first eye and the second eye ((i.e. virtual images of various objects which are located at various distances from the user are displayed in the manner described above) [Miller: col. 205, line 21-23; col. 210, line 29-67]; (i.e. The field of view may comprise two separately controllable fields of view, each aligned with one of the user's eyes, such that the user can view the surrounding area and content with both eyes and the placement position for the content comprises a placement position for each of the two separately controllable fields of view. The content may comprise two independent images where two independent images are to be placed separately in each of the two separately controllable fields of view, where the two independent images may form a 3D image when displayed to the user within the two separately controllable fields of view) [Miller: col. 210, line 31-42]; (i.e. In embodiments, there may be a series of steps) [Miller: col. 4, line 30-31]; (i.e. displayed to the viewer’s left eye) [Miller: col. 9, line 35]; (i.e. displayed to the viewer’s right eye) [Miller: col. 9, line 37]; (i.e. the augmented reality glasses may include a lens 818 for each eye of the wearer) [Miller: col. 53, line 61-63]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to implement the vergence method of Miller.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the system to independent control the view for each eye [Miller: col. 205, line 4-17].

Regarding claim 8, Maciocci and Ohki meet the claim limitations as set forth in claim 3.Maciocci further meets the claim limitations as follow.
The method of claim 5 (i.e. methods) [Maciocci: para. 0001], further comprises: 
displaying nothing to the second eye while displaying the entity to the first eye; and 
displaying nothing to the first eye while displaying the entity to the second eye.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 5, further comprises: displaying nothing to the second eye while displaying the entity to the first eye; and 
displaying nothing to the first eye while displaying the entity to the second eye.
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] nothing to second eye while outputting said first entity to said first eye (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17]; and 
displaying (i.e. displaying in a 3D) [Miller: col. 104, line 5] nothing to first eye while outputting said first entity to said second eye (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to implement the vergence method of Miller.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the system to independent control the view for each eye [Miller: col. 205, line 4-17].

Regarding claim 9, Maciocci and Ohki meet the claim limitations as set forth in claim 3.
Maciocci further meets the claim limitations as follow.
The method of claim 3 (i.e. methods) [Maciocci: para. 0001], further comprises: 
obstructing the second eye while displaying the entity to the first eye; and 
obstructing the first eye while displaying the entity to the second eye.
Maciocci and Ohki do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 3, further comprises: obstructing the second eye while displaying the entity to the first eye; and obstructing the first eye while displaying the entity to the second eye.
Miller further meets the claim limitations, as follows:
obstructing said second eye while displaying the entity to the first eye (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17]; and 
obstructing said first eye while displaying the entity to the second eye (i.e. the images are shown at a predetermined flicker rate or rates (e.g., 30, 60, and/or 180 Hz) with the image for the left eye being present when the image for the right eye is not and vice versa) [Miller: col. 205, line 14-17]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maciocci and Ohki with Miller to program the system to implement the vergence method of Miller.  
Therefore, the combination of Maciocci and Ohki with Miller will enable the system to independent control the view for each eye [Miller: col. 205, line 4-17].

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kezele et al. (US Patent 10,198,865 B2), (“Kezele”), in view of Miller (US Patent 8,467,133 B2) (“Miller”).
Regarding claim 17, Kezele meets the claim limitations as follow.
An apparatus ((i.e. HMD system can determine) [Kezele: col. 16, line 15]; (i.e. an augmented reality (AR) system) [Kezele: col. 23, line 18-19]) comprising: 
a three-dimensional (3D) display operable to output an entity (i.e. HMD 50 includes a right optical see-through display unit 51 and a left optical see-through display unit 52 that work together to provide left and right images of a stereo image pair that displays a virtual 3D object) [Kezele: col. 13, line 43-46] at a first coordinate in 3D space (i.e. the left and right views of a virtual optical see-through (OST) head-mounted display (HMD) consists of modeling left and right calibration matrices that define 3D-2D point correspondences between the 3D coordinates of a reference object in a world coordinate system) [Kezele: col. 14, line 24-28 – Note: The first coordinate can be a coordinate in one of image planes displayed to the left or the right eye; Fig. 2] to at least a first eye of a viewer (i.e. the left and right views the HMD system provides to a user) [Kezele: col. 14, line 22-23]; a sensor configured to ((i.e. tracking sensors) [Kezele: col. 15, line 7]; (i.e. a video display (e.g. screen) that integrates virtual objects into displayed images of a real scene. In both cases, the virtual objects are made to blend with a view of the real-world scene. Both approaches may make use of tracking sensors (e.g. 3D scene capturing devices such as "time-of flight" sensors, visual tracking (e.g. stereo camera pairs), inertial sensors, mechanically linked trackers, phase-differ ence sensors, and/or hybrid systems) to track (and/or capture) real-world scene information) [Kezele: col. 6, line 1-10]) detect a location (i.e. feature point
detection) [Kezele: col. 7, line 28-29] of an end-effector controlled by the viewer in the 3D space interacting with the entity at the first coordinate relative to at least the first eye ((i.e. the virtual distance of the virtual object to the HMD) [Kezele: col. 19, line 13-14]; (i.e. if projection points PL and PR correspond to the same 3D point PO , then their projection lines 27 and 29 must intersect precisely at 3D point PO. This means that the three dimensional position of 3D point PO can be calculated from the 2D coordinates of the two projection points PL and PR) [Kezele: col. 10, line 32-38; Fig. 2]); 
a processing device (i.e. a computer) [Kezele: col. 6, line 11] coupled to the first 3D display, and the sensor ((i.e. In such AR systems, a computer generates graphics of virtual objects, which are subsequently aligned with their real object counterparts (i.e., corresponding physical reference objects) as imaged by the tracking sensors, ideally in real time) [Kezele: col. 6, line 11-14]; (i.e. a video display (e.g. screen) that integrates virtual objects into displayed images of a real scene. In both cases, the virtual objects are made to blend with a view of the real-world scene. Both approaches may make use of tracking sensors (e.g. 3D scene capturing devices such as "time-of flight" sensors, visual tracking (e.g. stereo camera pairs), inertial sensors, mechanically linked trackers, phase-differ ence sensors, and/or hybrid systems) to track (and/or capture) real-world scene information) [Kezele: col. 6, line 1-10]), wherein the processing device (i.e. a computer) [Kezele: col. 6, line 11] is operable to: determine (i.e. HMD system can determine) [Kezele: col. 16, line 15] that the end-effector is pointing to ((i.e. tracking the user movements) [Kezele: col. 18, line 12]; (i.e. the data recorded by the tracking device) [Kezele: col. 14, line 42-43]) a second coordinate on the 3D display that is different than the first coordinate where the entity is displayed ((i.e. FIG. 2 illustrates a horizontal parallax where, from the view point of camera 11, smaller sphere 21 appears to be in front of larger sphere 19 (as shown in 2D image 15), but from the view point of camera 13, smaller sphere 21 appears to be some distance to a side of larger sphere 19 ( as shown in 2D image 17)) [Kezele: col. 9, line 18-23; Fig. 2]; (i.e. Conversely from focal point OR, line 29 is seen as a single point PR in virtual image plane ImgR, but from focal point OL line 29 is seen as displacement line, or epipolar line, 35 on virtual image plane ImgL) [Kezele: col. 10, line 12-16; Fig. 2 – Note: The second coordinate can be another coordinate in the other image plane in one of image planes displayed for the left or the right eye; Fig. 2]; (i.e. the preferred embodiment transforms the coordinate axes of the reference, anchoring real object to the virtual camera coordinate system, employing the chain of transformations as explained in FIG. 24, and performs the calibration in the anchoring object coordinate system. Similarly, the present embodiment can work in any, user specified, coordinate system, for which the transformation to the fixed-world coordinate system or the tracker camera coordinate system is known.) [Kezele: col. 20, line 20-28; Fig. 24]); determining (i.e. HMD system can determine) [Kezele: col. 16, line 15]; 
determine (i.e. HMD system can determine) [Kezele: col. 16, line 15] a first difference between the first coordinate where the entity is located and the second coordinate ((i.e. a difference in the orientation of the projected virtual object relative to the real target object is corrected by adjusting the translation of the projected virtual object) [Kezele: col. 4, line 50-53]; (i.e. difference between the left and right calibration matrix will be due to the interpupillary distance) [Kezele: col. 19, line 39-41]; (i.e. The calculated disparity is thus strictly due to the given IPD, as is illustrated in FIG. 22) [Kezele: col. 19, line 48-50; Fig. 22]; (i.e. the interpupillary distance (IPD)) [Kezele: col. 6, line 11] ; (i.e. the virtual distance of the virtual object to the HMD may be obtained) [Kezele: col. 19, line 13-14]) where the end-effector is pointing to on the 3D display (i.e. if projection points PL and PR correspond to the same 3D point PO , then their projection lines 27 and 29 must intersect precisely at 3D point PO. This means that the three dimensional position of 3D point PO can be calculated from the 2D coordinates of the two projection points PL and PR) [Kezele: col. 10, line 32-38; Fig. 2]; and determine (i.e. HMD system can determine) [Kezele: col. 16, line 15] a third coordinate in the 3D space (i.e. projected virtual object in a marker coordinate system made visible to the user during this customization process) [Kezele: col. 3, line 12-13] that is the first coordinate adjusted by the difference so that the viewer perceives the entity as being located at the first coordinate on the 3D display (((i.e. the customization process consists of adjusting the interpupillary distance of the user, the (preferably observed) object size, and the virtual object position (translation and/or rotation) in the marker coordinate system.) [Kezele: col. 14, line 57-61]; (i.e. user may adjust the perceived size, position and/or rotation of the projected virtual object in a marker coordinate system made visible to the user during this customization process) [Kezele: col. 3, line 11-13]; (i.e. the preferred embodiment transforms the coordinate axes of the reference, anchoring real object to the virtual camera coordinate system, employing the chain of transformations as explained in FIG. 24, and performs the calibration in the anchoring object coordinate system. Similarly, the present embodiment can work in any, user specified, coordinate system, for which the transformation to the fixed-world coordinate system or the tracker camera coordinate system is known.) [Kezele: col. 20, line 20-28; Fig. 24]), wherein the 3D display is to display the entity (i.e. The 3D pose of the virtual object that results from stereoscopic projection of the left and right 2D images that comprise the 3D virtual object) [Kezele: col. 2, line 46-48] at the third coordinate (i.e. projected virtual object in a marker coordinate system) [Kezele: col. 3, line 12] on the 3D display (i.e. The 3D pose of the virtual object that results from stereoscopic projection of the left and right 2D images that comprise the 3D virtual object) [Kezele: col. 2, line 46-48].
Kezele does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus comprising: 
a three-dimensional (3D) display operable to output a entity at a first coordinate in 3D space to at least a first eye of a viewer; a sensor configured to measure detect a location of an end-effector controlled by the viewer in the 3D space interacting with the entity at the first coordinate relative to at least the first eye; 
a processing device coupled to the first 3D display, and the sensor, wherein the processing device is operable to: determine that the end-effector is pointing to a second coordinate on the 3D display that is different than the first coordinate where the entity is displayed; 
determine a first difference between the first coordinate where the entity is located and the second coordinate where the end-effector is pointing to on the 3D display; and determine a third coordinate in the 3D space that is the first coordinate adjusted by the difference so that the viewer perceives the entity as being located at the first coordinate on the 3D display, wherein the 3D display is to display the entity at the third coordinate on the 3D display.
However, in the same field of endeavor Miller further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. 3D position sensors (e.g. accelerometers, gyros, and the like) provide position information when a user commands so, such as with the click of a button, a voice command, a visually detected gesture, and the like. The user may be able to use this feature to navigate either a 2D or 3D image being projected to the user via the eyepiece projection system) [Miller: col. 79, line 27-33]; (i.e. In embodiments, the user of the eyepiece may be able to obtain information on some environmental feature, location, object, and the like, viewed through the eyepiece by raising their hand into the field of view of the eyepiece and pointing at the object or position. For instance, the pointing finger of the user may indicate an environmental feature, where the finger is not only in the view of the eyepiece but also in the view of an embedded camera) [Miller: col. 83, line 19-26; Figs. 15C-D]; (Note: Miller also discloses that user can use one part of his body, such as a finger to control the device to obtain information of an object in the field of view of the eyepiece) [Miller: col. 70, line 53 – col. 72, line 17; Figs. 15C-D]) at the first coordinate relative to at least the first eye ((i.e. The viewed object's location position may be determined by the processor) [Miller: col. 79, line 8-9]; (i.e. coordinated imaging with 2D/3D projected maps) [Miller: col. 69, line 66]); 
…..determine that the end-effector is pointing to ((i.e. In embodiments, the user of the eyepiece may be able to obtain information on some environmental feature, location, object, and the like, viewed through the eyepiece by raising their hand into the field of view of the eyepiece and pointing at the object or position. For instance, the pointing finger of the user may indicate an environmental feature, where the finger is not only in the view of the eyepiece but also in the view of an embedded camera) [Miller: col. 83, line 19-26; Figs. 15C-D]; (Note: Miller also discloses that user can use one part of his body, such as a finger to control the device to obtain information of an object in the field of view of the eyepiece) [Miller: col. 70, line 53 – col. 72, line 17; Figs. 15C-D]) a second coordinate on the 3D display ((i.e. The viewed object's location position may be determined by the processor) [Miller: col. 79, line 8-9]; (i.e. coordinated imaging with 2D/3D projected maps) [Miller: col. 69, line 66]) 
(i.e. In embodiments, the user of the eyepiece may be able to obtain information on some environmental feature, location, object, and the like, viewed through the eyepiece by raising their hand into the field of view of the eyepiece and pointing at the object or position. For instance, the pointing finger of the user may indicate an environmental feature, where the finger is not only in the view of the eyepiece but also in the view of an embedded camera) [Miller: col. 83, line 19-26; Figs. 15C-D]; (Note: Miller also discloses that user can use one part of his body, such as a finger to control the device to obtain information of an object in the field of view of the eyepiece) [Miller: col. 70, line 53 – col. 72, line 17; Figs. 15C-D]) on the 3D display ((i.e. The viewed object's location position may be determined by the processor) [Miller: col. 79, line 8-9]; (i.e. coordinated imaging with 2D/3D projected maps) [Miller: col. 69, line 66]);
 is pointing to ((i.e. sensors may also be used to stabilize the image or correctly place the image in the user's field of view, such as an accelerometer, a position sensor, a distance sensor, a rangefinder, a biological sensor, a geodetic sensor, an optical sensor, a video sensor, a camera, an infrared sensor, a light sensor, a photocell sensor, or an RF sensor. When a sensor detects user head or eye movement, the sensor provides an output to a processor which may determine the direction, speed, amount, and rate of the user's head or eye movement) [Miller: col. 59, line 6-14]; (i.e. The viewed object's location position may be determined by the processor) [Miller: col. 79, line 8-9]) a second coordinate ((i.e. The viewed object's location position may be determined by the processor) [Miller: col. 79, line 8-9]; (i.e. coordinated imaging with 2D/3D projected maps) [Miller: col. 69, line 66]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kezele with Miller to program the system to detect user’s gestures.  
Therefore, the combination of Kezele with Miller will enable the user to navigate either a 2D or 3D image being projected to the user via the eyepiece projection system by using user’s gesture commands [Miller: col. 79, line 27-33].

Regarding claim 18, Kezele meets the claim limitations as set forth in claim 17.Kezele further meets the claim limitations as follow.
The apparatus of claim 17 ((i.e. HMD system can determine) [Kezele: col. 16, line 15]; (i.e. an augmented reality (AR) system) [Kezele: col. 23, line 18-19]), further comprising a second 3D display, such that said first 3D display and said second 3D display form a stereo display (i.e. HMD 50 includes a right optical see-through display unit 51 and a left optical see-through display unit 52 that work together to provide left and right images of a stereo image pair that displays a virtual 3D object) [Kezele: col. 13, line 43-46].

Regarding claim 19, Kezele meets the claim limitations as set forth in claim 17.Kezele further meets the claim limitations as follow.
The apparatus of claim 17 ((i.e. HMD system can determine) [Kezele: col. 16, line 15]; (i.e. an augmented reality (AR) system) [Kezele: col. 23, line 18-19]), wherein the 3D display comprises a see-through display (i.e. HMD 50 includes a right optical see-through display unit 51 and a left optical see-through display unit 52 that work together to provide left and right images of a stereo image pair that displays a virtual 3D object) [Kezele: col. 13, line 43-46].

Regarding claim 20, Kezele meets the claim limitations as set forth in claim 17.Kezele further meets the claim limitations as follow.
The apparatus of claim 17 ((i.e. HMD system can determine) [Kezele: col. 16, line 15]; (i.e. an augmented reality (AR) system) [Kezele: col. 23, line 18-19]), wherein the sensor comprises an imager ((i.e. tracking sensors) [Kezele: col. 15, line 7]; (i.e. tracking a reference object using a camera) [Kezele: col. 23, line 20]).

Regarding claim 21, Kezele meets the claim limitations as set forth in claim 17.Kezele further meets the claim limitations as follow.
The apparatus of claim 17 ((i.e. HMD system can determine) [Kezele: col. 16, line 15]; (i.e. an augmented reality (AR) system) [Kezele: col. 23, line 18-19]), wherein the difference comprises combined difference of a first difference for the first eye and a second difference for a second eye ((i.e. difference between the left and right calibration matrix will be due to the interpupillary distance) [Kezele: col. 19, line 39-41]; (i.e. The calculated disparity is thus strictly due to the given IPD, as is illustrated in FIG. 22) [Kezele: col. 19, line 48-50; Fig. 22]; (i.e. the interpupillary distance (IPD)) [Kezele: col. 6, line 11]).       

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488